DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 43-69, drawn to causing implementation of the one or more actions for resolving the ineligibility condition, wherein the one or more actions include transmitting, to a user device associated with the at least one shopper, a communication requesting that the at least one shopper bring one or more selected items in range of a camera, the camera being included in an aisle of the retail store.
Group II, claim(s) 61-64, drawn to analyzing the first data to detect an ambiguous product interaction event involving a first shopper and a second shopper, the first shopper being unrelated to the second shoppe
Newly submitted claims 61-64 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally filed claims are not directed toward analyzing the first data to detect an ambiguous product interaction event involving a first shopper and a second shopper, the first shopper being unrelated to the second shopper.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 61-64 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-64 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Glaser et al., U.S. 2018/0232796 A1, in view of Le et al., U.S. 10,339,656.

43. (Original) A non-transitory computer-readable medium including instructions that when executed by a processor, (see Glaser, ¶ 197) cause the processor to perform a method for addressing a shopper's eligibility for frictionless checkout, (see Glaser, ¶ 27, 40), the method comprising: 
identifying at least one shopper in a retail store designated as not eligible for frictionless checkout, (see Glaser, ¶ 160); 
in response to the identification of the at least one shopper designated as not eligible for frictionless checkout, automatically identifying an ineligibility condition associated with the at least one shopper’s designation as not eligible for frictionless checkout, (see Glaser, ¶ 96, 127, 132);
determining one or more actions for resolving the ineligibility condition, (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station); 
causing implementation of the one or more actions for resolving the ineligibility condition; receiving an indication of successful completion of the one or more actions, (see Glaser, ¶ 180, 195)(disclosing customer application may specify the customer should talk to a customer care worker or to go to a checkout station to complete a checkout); 
and in response to receipt of the indication of successful completion of the one more actions, generating a status indicator indicating that the at least one shopper is eligible for frictionless checkout, (see Glaser, ¶ 127, 132), and storing the generated status indicator in a memory, (see Glaser, ¶ 197).
Glaser fails to disclose: wherein the one or more actions include transmitting, to a user device associated with the at least one shopper, a communication requesting that the at least one shopper bring one or more selected items in range of a camera, the camera being included in an aisle of the retail store. However, such a feature is obvious in view of Le. Le discloses “The interaction data 416 may provide information about an interaction, such as a pick of an item 106 from the fixture 102, a place of an item 106 to the fixture 102, a touch made to an item 106 at the fixture 102, a gesture associated with an item 106 at the fixture 102, and so forth. The interaction data 416 may include one or more of the type of interaction, interaction location identifier indicative of where from the fixture 102 the interaction took place, item identifier, quantity change to the item 106, user identifier, and so forth… By using the image data 112, the inventory management system 110 may maintain item data 118 such as inventory levels of a particular item 106 at a particular fixture 102, generate billing information without manual intervention by a user 412, or provide other functions.”, (see Le, ¶ 84, 88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Glaser and Le.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

44. (Original) The non-transitory computer-readable medium of claim 43, wherein the identification of the at least one shopper in the retail store is based on analysis of at least one image captured by a camera in the retail store, (see Glaser, ¶ 76, 79, 85). 

45. (Original) The non-transitory computer-readable medium of claim 44, wherein the identification of the at least one shopper is further based on shopper profile information stored in at least one database, (see Glaser, ¶ 99, 103).

46. (Original) The non-transitory computer-readable medium of claim 43, wherein the identification of the at least one shopper is based on a detected ambiguous product interaction event involving the at least one shopper, (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station, wherein a cart issue is considered to be a form of detected ambiguous product interaction event).

47. (Original) The non-transitory computer-readable medium of claim 43, wherein the identification of the at least one shopper is based on information stored in a shopper profile associated with the at least one shopper, (see Glaser, ¶ 99, 103).

48. (Original) The non-transitory computer-readable medium of claim 47, wherein the information stored in the shopper profile indicates whether the at least one shopper has an available automatic payment method, (see Glaser, ¶ 32, 50, 52).

49. (Original) The non-transitory computer-readable medium of claim 43, wherein the ineligibility condition includes a lack of an available form of automatic payment for the at least one shopper, (see Glaser,¶ 63)(disclosing the case that a payment mechanism is not linked to a user-record of a virtual cart, then a virtual cart may be communicated to a checkout processing station to receive payment from the customer).

50. (Original) The non-transitory computer-readable medium of claim 49, wherein the one or more actions include sending of an electronic communication to the at least one shopper regarding automatic payment options, (see Glaser,¶ 89, 102, 103).

51. (Original) The non-transitory computer-readable medium of claim 49, wherein the one or more actions include interrogating an electronically readable payment instrument associated with the at least one shopper, (see Glaser,¶ 156)(swiping a credit card or entering other payment information could similarly be used as a check-in event).

52. (Original) The non-transitory computer-readable medium of claim 43, wherein the ineligibility condition includes uncertainty relative to a product selection by the at least one shopper due to a detected ambiguous product interaction event involving the at least one shopper, (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station, wherein a cart issue is considered to be a form of detected ambiguous product interaction event).

53. (Original) The non-transitory computer-readable medium of claim 52, wherein the one or more actions include issuing a query to the at least one shopper to confirm an identity of products in a shopping cart associated with the at least one shopper, (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station, wherein a cart issue is considered to be a form of detected ambiguous product interaction event).

54. (Original) The non-transitory computer-readable medium of claim 53, wherein the query identifies a specific product involved in the detected ambiguous product interaction event involving the at least one shopper, (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station, wherein a cart issue is considered to be a form of detected ambiguous product interaction event).

55. (Original) The non-transitory computer-readable medium of claim 53, wherein the query relates to a type of product detected as being removed from a retail shelf, (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station, wherein a cart issue is considered to be a form of detected ambiguous product interaction event).

56. (Original) The non-transitory computer-readable medium of claim 52, wherein the one or more actions include automatically generating a communication to the at least one shopper requesting that the at least one shopper bring one or more selected items in range of at least one sensor, (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station, wherein a cart issue is considered to be a form of detected ambiguous product interaction event).

57. (Original) The non-transitory computer-readable medium of claim 56, wherein the at least one sensor includes a camera, (see Glaser, ¶ 76, 79, 85).

58. (Original) The non-transitory computer-readable medium of claim 43, wherein the one or more actions include automatically generating a communication to the at least one shopper indicating that the at least one shopper is currently ineligible for frictionless checkout (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station).

59. (Original) The non-transitory computer-readable medium of claim 43, wherein the one or more actions include automatically generating a communication to a store associate with instructions to confirm an identity of one or more products in a shopping cart associated with the at least one shopper (see Glaser, ¶ 180, claims 7, 16)(triggering a cart issue resolution tool and directing a customer to either an automatic checkout region or a facilitated checkout station).

60. 	Claim 60 is rejected on the same basis as claim 43.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627